Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 9, 2018

                                     No. 04-18-00633-CV

                          CITY OF RIO GRANDE, TEXAS, et al.,
                                      Appellants

                                               v.

BFI WASTE SERVICES OF TEXAS, LP d/b/a Allied Waste Services of Rio Grande Valley,
                              Appellees

                  From the 229th Judicial District Court, Starr County, Texas
                                 Trial Court No. DC-15-604
                         Honorable Migdalia Lopez, Judge Presiding


                                        ORDER
       Appellants filed a “Motion to Take Judicial Notice of Appellate Records from Prior
Proceedings” requesting that we take judicial notice of the entire records in prior Appeal Nos.
04-15-00729-CV (an interlocutory appeal) and 04-16-00450-CV (a mandamus). The appellee
filed a response opposing the request as unnecessary, duplicative, and unduly voluminous.
Having considered appellants’ motion, appellee’s response, and appellants’ reply, the appellants’
“Motion to Take Judicial Notice of Appellate Records from Prior Proceedings” is DENIED. A
seven-volume clerk’s record was filed in this appeal on September 19, 2018. If a particular
document necessary to this appeal is not contained in the record, appellants may request a
supplemental clerk’s record as provided by TEX. R. APP. P. 34.5(c).


                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of October, 2018.


                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court